Woods, J.,
delivered the opinion of the court.
The verdict of the jury was no verdict, for it made no finding on which judgment could be entered. No sum was, by the abortive action of the jury, found to be due, as required by § 2125, code 1892. The jury might have found in favor of the appellant for either of two sums. They did not find in any sum or for either amount.
According to appellant’s theory and evidence, the verdict shoirld have been in his favor for the sum of §180. According to the appellee’s theory and evidence, the verdict should have been for §10. The delphic response of the jury leaves every man to interpret it as fancy suggests or interest inclines. It is no verdict, and the case should have been treated as if a mistrial 'had occurred, as, indeed, was the fact.

Reversed.